Citation Nr: 1218907	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-17 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent for migraines.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1990 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and March 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which respectively granted service connection for migraines and assigned a 10 percent evaluation for that disability, and denied service connection for a thoracolumbar spine disorder.  The Veteran timely appealed those issues.

During the pendency of the appeal, the RO granted an increased evaluation for the Veteran's migraines from 10 percent to 30 percent disabling, effective March 16, 2006-the date following her discharge from military service.  Accordingly, the Board has recharacterized the increased evaluation issue on appeal in order to comport with this award of benefits.

This case was initially before the Board in January 2011, when it granted service connection for a fractured coccyx, an issue that was also on appeal at that time; such a grant of benefits was a full grant of benefits sought on appeal at that time and the Board will no longer address that issue in this decision.  

The Board remanded the thoracolumbar spine and migraine issues at that time for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  The Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).


FINDINGS OF FACT

1.  The preponderance of the evidence of record discloses that the Veteran does not have any currently-diagnosed thoracolumbar spine disorder.

2.  The Veteran's mid-to-lower back pain and spasming are symptoms and are not service-connectable without some identifiable underlying disorder; also, those symptoms are shown by the competent evidence of record to be associated with the Veteran's service-connected cervical spine and fractured coccyx disabilities.

3.  The Veteran's migraines are shown to occur quite frequently-2-3 times a week-with nausea, vomiting, aura, and photo- and phonophobia, but are not shown to be productive of severe economic inadaptability throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for a thoracolumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.14 (2011).

2.  The criteria for establishing an initial evaluation in excess of 30 percent for migraines have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the thoracolumbar spine issue, the Veteran was sent a letter in June 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  

Regarding the increased evaluation for migraines, that claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, no further development is required with respect to the duty to notify as to the issues herein decided.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, her statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

Additionally, the Board notes that in its previous remand it instructed that a letter be sent in order to identify private treatment records noted by the record; such a letter was sent in January 2011.  To date, there is no response from the Veteran regarding any private treatment records, nor has VA received any medical records release forms in order to aid in obtaining any private treatment records.  

Indeed, "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties'.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) ("the presumption of regularity . . . applies to the VA mailing of the RO decision in the same manner as it applies to the BVA mailing of the decision" (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (Ashley I))).  It is acknowledged that the presumption of regularity may be rebutted by the submission of "clear evidence to the contrary."  Ashley II, 2 Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall, 7 Vet. App. at 274; Ashley I, supra. 

While the Board observes that there appears to be 3 different addresses to which letters have been sent since January 2011, the Board notes that none of those letters has been returned as unavailable.  Moreover, the Veteran was additionally scheduled for a VA examination in February 2011-after the January 2011 letter was sent-and she appeared for that examination; thus, it appears that the Veteran was aware of the existence of her examination, which is communicated by way of letter-though, admittedly, such letter informing the Veteran of her examination is not of record.  Given that there is no evidence to demonstrate that the January 2011 letter was not received by the Veteran and that she was unaware that she should identify any private treatment records relevant to her claim, the Board finds that the presumption of regularity applies in this case.  

Accordingly, the Board need not remand this case again in order for additional letters be sent to the Veteran asking for her to identify any relevant private treatment records.  VA has adequately fulfilled its duty to assist in this case, and the Board observes that the duty to assist is a "two-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims herein decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service Connection for a Thoracolumbar Spine Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

On appeal, and particularly in her June 2008 substantive appeal, VA Form 9, the Veteran avers that she should be service connected for a thoracolumbar spine disorder because she continues to have spasms in that area; she states that such might be due to her cervical spine or right shoulder disabilities.  She stated that she takes flexeril daily for her spasming in her thoracolumbar spine.

Turning to the evidence of record, the Veteran's service treatment records demonstrate that her spine was normal on entrance into service in June 1989.  In November 1990, the Veteran complained of mild back pain which migrated to the front of her stomach; she was diagnosed with possible viral syndrome or possible muscle strain at that time.  She again complained of low back pain in April 1993, and she was diagnosed with low back strain at that time.  A week later, she was seen for thoracic paraspinal muscle tightness and was diagnosed with muscle spasms.

The Veteran underwent an examination in June 1994, which demonstrated her spine was normal.  It was again shown to be normal on examination in August 1994.  In November 1996, the Veteran again complained of recurrent low back pain; she was diagnosed with probable muscle strain which was aggravated by her period.  In January 1997, the Veteran complained of upper back pain and pain in her shoulders and was diagnosed with musculoskeletal pain.  The Veteran fractured her coccyx during childbirth in August 1997; such has already been service connected in the Board's previous January 2011 decision.  

The Veteran was seen for lower abdominal pain in March and April 1998 and diagnosed with musculoskeletal pain.  In December 1999, the Veteran's spine was again normal on examination, though she complained of chronic back pain at that time.  The doctor noted the Veteran had "infrequent bouts of lower back pain with radiculopathy to the right lower extremity secondary to fracture of her coccyx during childbirth."

In May 2000, the Veteran was in a motor vehicle accident; she had a soft tissue injury but did not complain of any low back or thoracic back pain at that time.  However, four days later, the Veteran was seen for complaints of thoracalgia due to a motor vehicle accident.  She was diagnosed with multiple contusions secondary to that accident at that time.  The Veteran again complained of mid-low back pain in May 2001 and October 2001.  The Veteran was again seen for mid-back pain in October 2002, at which time she was diagnosed with thoracolumbar strain secondary to overuse.  In a Report of Medical History at that time, the Veteran again reported recurrent back pain, which the doctor noted was three complaints of back spasms within the last year; it was noted that she broke her coccyx during childbirth in August 1997.

In June 2004, the Veteran began seeing a chiropractor in conjunction with her right shoulder condition; she was noted as having nonallopathic lesions in her thoracic region at that time.  She continued to be treated with the chiropractor until January 2006; those treatment notes always noted those nonallopathic lesions in the thoracic regions throughout her course of treatment.  

In a February 2005 Report of Medical History, the Veteran reported recurrent back pain, which the doctor noted was mid back pain recurrent since 2001.  She underwent an examination in March 2005 at which time her spine was again normal.  She again was examined in October 2005, at which time her spine was normal.  She did not complain of any recurrent back pain at that time.  In November 2005, however, the Veteran again complained of thoracic region back pain and back spasms.  No diagnosis was rendered at that time.  

The Veteran again filed out a Report of Medical History in December 2005, at which time she again complained of recurrent back pain.  The doctor noted at that time that the Veteran had recurrent mid back spasms since 2002 with cervical neck pain.  In December 2005, the Veteran was seen for complaints of pain in her neck and back, to include the thoracic region and lumbar/coccyx region.  The Veteran was diagnosed with chronic pain in the spine, including cervical, thoracic, lumbar/coccyx, suspect tension and complaints of spasm in cervicalalgia and coccydynia.  The doctor referred her for an x-ray of her spine, which was performed in December 2005; those lumbosacral and thoracic spine x-rays were unremarkable.  In a December 9, 2005 treatment note, the Veteran was diagnosed with spondylosis of the thoracic spine.

Finally, the Veteran underwent a separation examination in January 2006, at which time it was noted that her spine was abnormal.  The examiner noted that the Veteran had limited range of motion in her thoracic and lumbar spines, and was referred to the chiropractor.  The Veteran was again noted as having recurrent back pain complaints, which were again noted as recurrent mid-back spasms since 2002 with cervical neck pain and chronic pain in her cervical, thoracic and lumbar spines.

Following discharge from service, review of the Veteran's VA treatment records demonstrates that she has some sporadic treatment for "chronic low back pain" as listed in her Active Problems List.  Otherwise, there is no evidence of any treatment of or diagnosis of a thoracolumbar spine disorder throughout her post-service VA treatment records.

The Veteran underwent a VA examination of her thoracolumbar spine in July 2006.  During that examination, the Veteran stated that she was diagnosed as having degenerative disc disease of her mid- and mid-back thoracic region.  She stated that she had pain, which radiates up into her shoulders, and muscle spasms in her shoulders.  She noted that during service she had physical therapy for this problem.  On examination, the Veteran's thoracolumbar spine range of motion was noted as being normal; there was no evidence of muscle spasms, tenderness, or pain induced from repetitive motion.  The examiner stated that there was no pathology to render a diagnosis for the Veteran's lumbar spine.  He noted that the x-rays of the lumbar spine were negative and physical examination of the thoracolumbar spine was unremarkable, with a normal range of motion and no pain-induced motion.

The Veteran underwent another VA examination in February 2011 for her thoracolumbar spine, during which she made many of the same complaints as above.  On examination, her range of motion of the thoracolumbar spine was again normal without any noted painful motion.  X-rays from November 2007 of the thoracolumbar spine noted that there was no significant abnormality found.  The examiner stated that there was no pathology to render a diagnosis, and specifically noted in his rationale that the fractured coccyx, which was not shown at that time, was causing the pain associated with her prolonged sitting.  However, he noted that there was "no diagnosed thoracic or lumbar spine disabilities noted" during his examination at that time.

In light of the above, the Board finds that service connection for a thoracolumbar spine must be denied because the Veteran does not have a current disability.  Specifically, the Board finds the two post-service examinations of the Veteran's thoracolumbar spine, and in particular the most recent VA examination in February 2011, to be most probative.  Both of the VA examiners extensively reviewed the claims file and examined the Veteran, and they found that there was no thoracolumbar spine disability to diagnosis.  

Insofar that the Veteran has averred that she was diagnosed with degenerative disc disease or other arthritic conditions, the Board notes that the Veteran is competent to state that she was told this by a medical professional, but she is not competent to diagnose herself with such a disorder which generally requires x-ray evidence to confirm.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Board, however, has weighed the lay evidence against the other evidence of record and finds that such is not probative evidence that brings the evidence of record into relevant equipoise.  The Board will acknowledge that on December 9, 2005, while she was on active duty, it appears that a service doctor did diagnose the Veteran with spondylosis, which is a type of degenerative change involving ankylosis of a vertebral joint.  See Dorland's Illustrated Medical Dictionary, 31st Edition, 1780 (2007).  However, the x-rays associated with the same medical visit do not confirm such a diagnosis and, in fact, those x-rays specifically showed no abnormalities such as spondylosis at that time.  

Moreover, as noted above, the Veteran's most recent x-rays noted in the February 2011 VA examination did not demonstrate such changes at that time, nor did the VA examiners diagnose that condition.  The Board specifically finds that medical evidence to be more probative than the December 9, 2005 treatment record, which incidentally is the sole diagnosis of any thoracolumbar spine disorder of record.  Simply stated, it is unclear from the record where such a diagnosis came from at that time, and the Board finds the more recent medical evidence to be more probative in this case.

Additionally, the Board also acknowledges that the Veteran has had recurrent back pain and back spasms diagnosed in service and has had continued treatment and notations of such evidence throughout the post-discharge treatment records.  The Board, however, notes that those two conditions-pain and back spasming-are mere symptomatology that cannot be service-connected without some identifiable underlying disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

Furthermore, even if such pain and muscle spasms were service-connectable, the Board would be unable to award separate grants of service connection in this case, as it appears that those two symptoms have been associated with the Veteran's already-service connected coccyx and cervical spine disabilities.  Specifically, the evidence of record, particularly the Veteran's service treatment records, relates both lower back pain and muscle/back spasms either to her fractured coccyx or cervical spine disorders.  Accordingly, awarding service connection for those symptoms would result in pyramiding and would be prohibited under VA regulations.  See 38 C.F.R. § 4.14 (2011); see also Mittleider v. West, 11 Vet. App. 181 (1998).

In summary, the Board finds that there is no current diagnosis of a thoracolumbar spine disorder on which service connection can be predicated.  Currently, the Veteran's medical and lay evidence demonstrates that she has thoracolumbar spinal pain and spasming, but those symptoms are not service-connectable, and in fact, are shown to be symptomatology related to her fractured coccyx and cervical spine disabilities.  Accordingly, the Board must deny service connection for a thoracolumbar spine disorder at this time.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability). 


Increased Evaluation for Migraines

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was service connected for her migraines in an October 2006 rating decision, which assigned a 10 percent evaluation effective March 16, 2006-the date following discharge from service; that evaluation was later increased to 30 percent disabling in a May 2010 rating decision.  She asserts on appeal that she should be assigned a higher evaluation for her migraines.  The Veteran's migraines have been assigned a 30 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a 30 percent evaluation is applicable when there are characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is applicable when there are very frequent completely prostrating and prolonged attacks which are productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

The Veteran underwent a VA examination of her migraines in July 2006.  During that examination she stated that she had aura, nausea, and sensitivity to light and sound.  She stated she averaged 2 attacks per week, with at least one or two severe attacks per month; such severe attacks last approximately 10 to 12 hours.  She reported pain around her left eye that, if not relieved with medication, will travel around her head.  The examiner diagnosed the Veteran with migraines and noted that she was being treated with Topamax and Relpax, with Reglan for nausea.  The examiner noted the subjective complaints of a typical migraine headache with aura, nausea and photosensitivity.

In her lay statements, particularly her June 2008 substantive appeal, VA Form 9, the Veteran stated that she told the July 2006 VA examiner that she had 2-3 headaches a week, one of which was severe and sometimes lasted 2 days.  She further stated that her migraines were not controlled and that she was having to take 9 full Zomig and would have to sometimes wait for the next month's refill before taking more.

Review of the Veteran's VA treatment records from December 2006 through February 2012, including a significant portion of which are contained solely on VA's Virtual VA claims adjudication system, demonstrate continued treatment throughout the appeal period for migraines.  

Throughout the appeal period, the Veteran's migraines have been treated by VA and her complaints have been fairly consistent throughout that time.  In a February 2012 treatment note, which is substantially similar to the rest of the treatment notes with respect to her report of symptoms, the Veteran reported that she had severe headaches for approximately 3 weeks straight, but that so did her co-workers; the VA doctor noted a possible environmental pathogen.  The Veteran indicated that her headaches had returned to their usual 2-3 weekly occurrences, during which she had nausea, vomiting, photo- and phonophobia, and occasionally aura.  The Board observes that in an August 2010 treatment note, the Veteran reported that she had severe and frequent headaches, which necessitated her having to leave work and come home, otherwise her complaints of symptomatology were substantially similar at that time.

The Veteran finally underwent another VA examination for her migraines in February 2011.  During this examination, the Veteran reported many of the same symptomatology as above, including nausea, vomiting, and photophobia.  The Veteran was shown to be taking Topiramate and Eletriptan for management of her migraines at that time.  She reported most attacks, which occur on a weekly basis, are prostrating and last longer than 2 days.  After examination, the Veteran was diagnosed with migraine headaches.  The examiner noted that there was increased absenteeism from her job as a result of the migraines, as well as decreased concentration, weakness or fatigue, and pain.  The examiner noted that the Veteran avoids any activities of daily living, including chores, when she has her migraines, and that she goes into a dark, quiet room and tries to sleep.  The Veteran was noted as being employed full-time as a medical coder and that she lost less than 1 week in the past 12-month period due to her severe headaches.  

Based on the foregoing evidence, the Board finds that an increased evaluation for migraines is not warranted on the evidence of record.  Specifically, the Board notes that for a 50 percent evaluation, the evidence of record must demonstrate very frequent completely prostrating and prolonged attacks which are productive of severe economic inadaptability.  In this case, while the Veteran's headaches are clearly more than once a month and have several symptoms associated with it, including nausea, vomiting, aura, and photo- and phonophobia, the evidence of record does not demonstrate such symptomatology is productive of severe economic inadaptability.  

The Board acknowledges that frequency of the Veteran's migraines and her lay statements as to the duration of those headaches, which can sometimes last 2 days or more-in fact, the Board acknowledges that she had a 3-week long headache as recently as February 2012-and also acknowledges that she has lost some time at work, as noted in the August 2010 treatment note and the most recent VA examination.  However, the length of that lost time at work cannot be said to be severe in this case; the evidence from the most recent VA examination in February 2011 notes that the Veteran only lost less than 7 days at work due to her migraines.  Moreover, it appears that the Veteran is able to work through her headaches, as it was noted in the February 2012 treatment note that she had a 3-week long headache, but that she was at work throughout that time period.  

Without the severe economic inadaptability, the Board cannot assign a higher evaluation in this case-even though the frequency of the Veteran's migraines may be said to be "very frequent" attacks-because the symptomatology does not more closely approximate the criteria for the next higher evaluation in this case.  Accordingly, the Board must find that an initial evaluation in excess of 30 percent for the Veteran's migraines must be denied on the evidence of record in this case.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected migraines, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to her migraines; rather, she was noted as being employed full-time as a medical coder in her most recent VA examination in February 2011.  Since there is not any evidence of record that the Veteran's migraines cause her to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a thoracolumbar spine disorder is denied.

An initial evaluation in excess of 30 percent for migraines is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


